Citation Nr: 0903021	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  01-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.

(The issue of entitlement to service connection for a low 
back disability, to include degenerative disease, is the 
subject of a separate decision of the Board).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision that, in 
pertinent part, denied service connection for hepatitis C.  
The veteran timely appealed.

In April 2002, the veteran testified during a video 
conference hearing before the undersigned.  In an October 
2002 decision, the Board denied service connection for 
hepatitis C.  

The veteran appealed the October 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2003 Order, the Court vacated the Board 
decision and remanded the case to the Board for 
readjudication.  Judgment was entered in November 2003.  VA 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).

In April 2004, the Federal Circuit vacated the Court's 
decision and returned the case to the Court.  In December 
2004, the Court ultimately vacated the October 2002 Board 
decision and remanded the case to the Board for 
readjudication.

In June 2007, the Board remanded the matter for further 
development, consistent with the Court's Order.




FINDING OF FACT

The veteran's hepatitis C was first demonstrated many years 
after service and is not related to a disease or injury 
during active service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through a July 2007 letter, the RO notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the July 2007 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Records reflect that the veteran had a tattoo on his right 
arm prior to his entry in service.

The service treatment records (STRs) contain neither 
complaints nor findings of any blood or liver disease, and 
reflect no evidence of any risk factors for hepatitis C.  
Hepatitis C was not found in service.

Records also reflect that a hepatitis test drawn in 1993 was 
positive.  There have been no reports of symptomatology 
between the time of service, and these initial findings.  

The report of a January 1999 VA examination includes a 
diagnosis of positive hepatitis C.  The veteran reported that 
he had tried to give blood in a blood bank, and was told that 
he might have had hepatitis.  

In April 2002, the veteran testified that about a year or so 
after his military discharge, he was told that he could not 
draw blood anymore.  The veteran also testified that he 
underwent an appendectomy, but was not sure whether he had a 
blood transfusion.  He also testified that he had the same 
symptoms in service, but they were worse now.

In May 2008, a VA examiner opined that it is not at least as 
likely as not that the veteran's hepatitis C was incurred in 
service.  There were no hepatitis C-related symptoms 
documented in service treatment records.  The earliest 
available positive test was in 1993, which was 17 years after 
his military discharge.  There was no evidence that the 
veteran had abnormal blood tests, which were consistent with 
liver disease.

Notwithstanding that a VA physician diagnosed hepatitis C 
many years post-service, there were no manifestations of 
pertinent disability in service and the competent evidence 
fails to establish a continuity of symptomotology of liver 
disease or hepatitis C following military service.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The VA examiner reviewed the entire claims file and included 
a lengthy synopsis of the veteran's medical history.  She 
specifically cited to instances in the veteran's life where 
he could possibly have been exposed to hepatitis C.  Citing 
to the period of time following service when hepatitis C was 
first identified, noting the veteran's interim treatment, 
including an appendectomy, and also noting his positive drug 
screen for cocaine, it was concluded that it was less likely 
that hepatitis C was related to service.  The VA opinion is 
factually accurate, fully articulated, and contains sound 
reasoning; it is clearly the most probative medical opinion 
of record.  Therefore, the VA opinion is afforded significant 
probative value.  

While the veteran contends that the disability had its onset 
in service, there is no competent evidence linking 
hepatitis C with injury or disease in service, and no 
competent evidence establishing the onset of the disability 
in service.

Because the competent evidence does not link a currently 
shown disability to service and there is no evidence of 
hepatitis C in service or until many years after service, the 
weight of the evidence is against the claim.  As the weight 
of the competent evidence is against the claim, the doctrine 
of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for hepatitis C.


ORDER

Service connection for hepatitis C is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


